*210OPINION.
Trammell:
From the evidence presented there appears to have been no obligation during 1921 to pay the additional compensation which was decided upon and paid in 1922. Mrs. Hall was asked the question: “ You did not know that you were going to get anything after the first of the year until in March; you did not know you were going to get anything extra? A. No. Q. And of course you did not know how much you were going to get? A. No.” Mrs. Hall also testified that she had no other conversation with Borroughs about Compensation after the latter part of 1921 because she “ thought when the time came he would give me what he felt we could afford to pay — that he could afford to give me.”
There having been no obligation created during the year 1921 to pay the additional compensation which is involved herein, in our opinion, the respondent properly disallowed the deduction claimed with respect thereto for that year.

Judgment will he entered for the respondent on 15 days’ notice, under Rule 50.

Considered by Morris, Murdock, and Siepkin.